 EXHIBIT 10.1

 

DEBT CONVERSION AGREEMENT

 

THIS DEBT CONVERSION AGREEMENT (this "Agreement") is made and entered into as of
November 17, 2015, by and among Peekay Boutiques, Inc., a Nevada corporation
(the "Company"), the holders of the Christals seller notes (the "Christals
Creditors") listed on the Schedule of Creditors (the "Schedule of Creditors")
attached hereto as Exhibit A and the holders of the Peekay seller notes listed
on the Schedule of Creditors (the "Peekay Creditors" and, together with the
Christals Creditors, individually, a "Creditor" and collectively, the
"Creditors"). This Agreement shall not become effective until each Creditor
identified on the Schedule of Creditors has signed this Agreement.

 

BACKGROUND

 

The Creditors have provided seller financing to certain of the Company's
subsidiaries in connection with the acquisition of businesses previously owned
by the Creditors. As of the date hereof, certain of the Company's subsidiaries
owes each Creditor the principal amount of the loan (the "Debt"), accrued
interest and payable in kind (PIK) interest through the date hereof, as is set
forth opposite such Creditor's name on the Schedule of Creditors. The Schedule
of Creditors also reflects the per diem amount (the "Per Diem Amount") due to
each Creditor for each day that the Debt remain outstanding after the date
hereof.

 

The Company has filed a registration statement on Form S-1 relating to a
proposed firm commitment underwritten public offering (the "Public Offering") in
which the Company proposes to raise up to $38,410,000 in equity capital. The
Company desires to reduce the total debt of the Company that is outstanding in
order to improve its balance sheet and to enhance its ability to secure
additional financing. Subject to the successful consummation of a Public
Offering in which the Company raises gross proceeds of at least $20 million (the
"Qualified Public Offering"), (1) at the closing of the Qualified Public
Offering (the "Peekay Conversion Date"), each of the Peekay Creditors will
convert all of the Debt represented by the Peekay seller notes into common stock
of the Company, at a conversion price equal to $8.00 per share (the "Conversion
Price"), (2) on or after January 1, 2016, but before the latter of January 15,
2016 or the closing of the Qualified Public Offering (the applicable date being
the "Christals Conversion Date"), upon written notice from the Company (or, if
no notice is given by January 15, 2016, then automatically on the latter of
January 15, 2016 or the closing of a Qualified Public Offering), each of the
Christals Creditors will convert all of the Debt represented by the Christals
seller notes into common stock of the Company at the Conversion Price, (3) on
the Peekay Conversion Date or the Christals Conversion Date, as applicable, the
Company will pay to each of the Creditors the applicable "Accrued Interest"
amount as of October 31, 2015 as set forth on the Schedule of Creditors plus the
applicable "Per Diem Interest" amount as set forth on the Schedule of Creditors
multiplied by the number of days elapsed following October 31, 2015 until, and
including, the date of the closing of the Qualified Public Offering ("Interest")
in cash.



 



 1

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, and agreements set forth herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby covenant and agree as follows:

 

1. Conversion of the Debt; Issuance of the Shares; Payment of Interest.

 

(a) On the Peekay Conversion Date, and subject to the terms and conditions of
this Agreement, each Debt of each Peekay Creditor shall be converted into the
number of shares of common stock of the Company, par value $0.0001 per share
(the "Shares"), that is listed in the "Shares to be Issued" column opposite such
Peekay Creditor's name in the Schedule of Creditors. The Company hereby agrees
to issue to each Peekay Creditor such number of Shares as is determined in
accordance with this Section 1.

 

(b) On the Christals Conversion Date, and subject to the terms and conditions of
this Agreement, each Debt of each Christals Creditor shall be converted into the
number of Shares that is listed in the "Shares to be Issued" column opposite
such Christals Creditor's name in the Schedule of Creditors. The Company hereby
agrees to issue to each Christals Creditor such number of Shares as is
determined in accordance with this Section 2.

 

(c) On the Peekay Conversion Date and subject to the terms and conditions of
this Agreement, the Company shall pay the Interest amount to each Peekay
Creditor in cash and in immediately available funds by wire transfer to an
account for each Peekay Creditor as is specified in writing to the Company by
such Peekay Creditor prior to the Peekay Conversion Date.

 

(d) On the Christals Conversion Date and subject to the terms and conditions of
this Agreement, the Company shall pay the Interest amount to each Christals
Creditor in cash and in immediately available funds by wire transfer to an
account for each Christals Creditor as is specified in writing to the Company by
such Christals Creditor prior to the Christals Conversion Date. For the
avoidance of doubt, Interest on the Christals Debt will continue to accrue daily
at the Per Diem Interest rate until the closing of the Qualified Public Offering
and the Christals Creditors shall not be entitled to any Interest for the period
after the date of the closing of the Qualified Public Offering.

 

(e) Notwithstanding the foregoing, the Company reserves the right to pay the
Debt held by the Christals Creditors and Interest thereon in cash at any time
prior to the Christals Conversion Date.

 

2. Closing; Delivery of Shares.

 

(a) The closing of the conversion of Debt, the issuance of the Shares and the
payment of the Interest shall occur on the Peekay Conversion Date with respect
to the Peekay Creditors and on the Christals Conversion Date with respect to the
Christals Creditors and shall be subject to the closing of the Qualified Public
Offering, at the offices of the Company, or such other place, date and time as
set forth in this Agreement or as the parties hereto may otherwise agree. The
closing of the conversion of the Debt on the Peekay Conversion Date or the
Christals Conversion Date, as applicable, is referred to as the "Closing" and
the date of the applicable Closing is referred to as the "Closing Date."



 

 

(b) At, or as soon as practicable following the applicable Closing, the Company
shall cause the Company's transfer agent to deliver to each of the Creditors
that is to receive Shares at such Closing, by courier or FedEx, stock
certificate, or certificates, registered in the name of such Creditor and
representing the amount of Shares as is set forth opposite such Creditor's name
on the Schedule of Creditors.



 



 2

 

  

3. Representations and Warranties of Creditor. Each Creditor, severally and not
jointly, represents and warrants to the Company with respect to only itself
that, as of the date hereof and as of the date of the Closing:

 

(a) Qualification, Authorization and Enforcement. If such Creditor is a business
entity, such Creditor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite corporate, limited liability company or partnership power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The execution
and delivery of this Agreement by such Creditor, the performance by such
Creditor of its obligations hereunder, and the consummation by such Creditor of
the transactions contemplated hereby have been duly authorized and approved by
all requisite action on the part of Creditor. This Agreement has been duly
executed by such Creditor, and when delivered by such Creditor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Creditor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.

 

(b) No Conflict. Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will (A) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any governmental authority to which such
Creditor is subject, or (B) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
any Creditor is a party or by which he, she or it is bound or to which any of
his, her or its assets is subject.

 

(c) Title to Debt; No Liens. Such Creditor owns the Debt set forth opposite its
name free and clear of all liens, charges, security interests, encumbrances,
claims of others, options, warrants, purchase rights, contracts, commitments, or
other claims or demands of any kind. Such Creditor is not a party to any option,
warrant, purchase right, or other contract or commitment that could require such
Creditor to sell, transfer, or otherwise dispose of the Debt (other than
pursuant to this Agreement).

 

(d) Governmental Consents and Approvals. The execution, delivery, and
performance of this Agreement by such Creditor does not and will not require any
consent, approval, authorization, or other order of, action by, filing with, or
notification to, any governmental authority.



 



 3

 

  

(e) Purchase Entirely for Own Account. Such Creditor is acquiring the Shares for
Creditor's own account for investment purposes only, not as nominee or agent,
and not with a view to, or for sale in connection with, a distribution of the
Shares within the meaning of the Securities Act of 1933, as amended (the
"Securities Act"), and such Creditor has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the Securities Act without prejudice; however, Creditor has a right at all
times to sell or otherwise dispose of all or any part of such Shares in
compliance with applicable Federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by the Creditor to hold
Shares for any period of time.

 

(f) Investor Status. Such Creditor is not a registered broker-dealer under
Section 15 of the Securities Exchange Act of 1934 (the "Exchange Act") or an
entity engaged in a business that would require it to be so registered. Such
Creditor has such experience in business and financial matters that it is
capable of evaluating the merits and risks of an investment in the Shares. Such
Creditor acknowledges that an investment in the Shares is speculative and
involves a high degree of risk. Such Creditor is an "accredited investor" as
defined in Rule 501(a) under the Securities Act, and such Creditor has completed
and executed the Accredited Investor Questionnaire attached as Exhibit B to this
Agreement.

 

(g) Access to Information. Creditor has been afforded (i) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

 

(h) Independent Investment Decision. Such Creditor has independently evaluated
the merits of its decision to purchase the Shares pursuant to the this
Agreement, and such Creditor confirms that it has not relied on the advice of
any other Creditor's business and/or legal counsel in making such decision. Such
Creditor understands that nothing in the Agreement or any other materials
presented to such Creditor in connection with the purchase and sale of the
Shares constitutes legal, tax or investment advice. Such Creditor has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the Shares.

 

(i) Restricted Securities. Such Creditor understands and acknowledges that:

 

(i) the Shares are characterized as "restricted securities" under the U.S.
securities laws and will bear a customary restrictive legend inasmuch as they
are being acquired from the Company in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances;



 



 4

 

  

(ii) the Shares have not been registered under the Securities Act or any state
securities laws and are being offered and sold in reliance upon specific
exemptions from the registration requirements of the Securities Act and state
securities laws;

 

(iii) the Company is relying upon the truth and accuracy of, and such Creditor's
compliance with, the representations, warranties, covenants, agreements,
acknowledgments and understandings of Creditor contained in this Agreement and
the Accredited Investor Questionnaire in order to determine the availability of
such exemptions and the eligibility of such Creditor to acquire the Shares; and

 

(iv) the Shares must be held indefinitely unless such Shares are registered
under the Securities Act or applicable state securities laws, or an exemption
from registration is available.

 

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to each of the Creditors that, as of the date hereof and as of the
date of Closing:

 

(a) Qualification, Authorization and Enforcement. The Company is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations thereunder. The execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors' rights and remedies or by other equitable principles of general
application.

 

(b) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby do not and will not (i) conflict with or violate any
provision of the Company's articles of incorporation, bylaws or other
organizational or charter documents as in effect on the date hereof, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate, have or reasonably
be expected to result in a material adverse effect on the business, properties
or operations of the Company.



 



 5

 

  

(c) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other Federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of this Agreement, other than (i)
filings, if required, by state securities laws, (ii) if required, the filing of
a Notice of Sale of Securities on Form D with the Securities and Exchange
Commission under Regulation D of the Securities Act, (iii) filings required in
accordance with the Exchange Act and (iv) those that have been made or obtained
prior to the date of this Agreement.

 

(d) Issuance of Shares. The Shares are duly authorized and, when issued and paid
for in accordance with the terms and conditions of this Agreement, will be
validly issued, fully paid and nonassessable, free and clear of all liens
imposed by the Company. The Shares are not the subject of any present or, to the
Company's knowledge, threatened suit, action, arbitration, administrative or
other proceeding, and the Company knows of no reasonable grounds for the
institution of any such proceedings.

 

5. Amounts Repaid in Full. For and in consideration of the issuance of the
Shares to the Creditors and the payment of the Interest, the Debt shall be
deemed to be repaid and satisfied in full, and the Company shall have no further
obligations in connection with the Debt. At or promptly following the applicable
Closing each Creditor shall deliver to the Company the original promissory note
evidencing the Debt for cancellation, provided, that the failure or refusal of
any Creditor to deliver such note shall in no way be deemed to reinstate or
otherwise continue any obligation of the Company in respect of the related Debt.

 

6. Release by the Creditor. Subject to the applicable Closing, each Creditor
hereby releases and forever discharges the Company, the Company's subsidiaries,
the Company's and its subsidiaries' officers, directors, principals, control
persons, past and present employees, insurers, underwriters (including, without
limitation, the underwriters in the Public Offering), successors, and assigns
("Company Parties") from all actions, cause of action, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, which against Company Parties such Creditor ever had, now have or
hereafter can, shall or may, have for, upon, or by reason of any matter, cause
or thing whatsoever, whether or not known or unknown, from the beginning of the
world to the day of the date of this Agreement relating to the Debt. The
Creditor represents and warrants that no other person or entity has any interest
in the matters released herein, and that it has not assigned or transferred, or
purported to assign or transfer, to any person or entity all or any portion of
the matters released herein.

 

7. Registration Rights; Lock-Up Agreement; Board Appointment.

 

(a) The Company hereby grants to the Creditors the registration rights set for
on Exhibit C to this Agreement, which registration rights are incorporated into
this Agreement by this reference. The registration rights granted to the
Creditors pursuant to this Section 7 shall become effective at the applicable
Closing.

 

(b) At the applicable Closing, each Creditor shall execute and deliver to the
Company a lock up agreement in substantially the form of Exhibit D to this
Agreement.

 

(c)  At, and as a condition precedent to, the conversion of the Debt held by the
Peekay Creditors on the Peekay Conversion Date, Phyllis Heppenstall shall be
appointed or elected to the Board of Directors of the Company.



 



 6

 

 

8. Fees, Expenses. Except as set forth below, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company), stamp taxes and other taxes and duties levied in connection with the
delivery of Shares to the Creditors. Notwithstanding the foregoing, the Company
shall pay for the costs of one legal counsel for the Peekay Creditors, which
costs shall not exceed $50,000, and one legal counsel for the Christals
Creditors, which costs shall not exceed $1,500.

 

9. General Provisions.

 

(a) Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of Washington without
regard to the choice of law principles thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and Federal courts sitting in
the State of Washington located in the City of Auburn for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby, and hereby irrevocably waives any objection that such suit,
action or proceeding is brought in an inconvenient forum or that the venue of
such suit, action or proceeding is improper. Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(b) Termination. This Agreement may be terminated prior to the applicable
Closing:

 

(i) by written agreement of the Creditors and the Company; and

 

(ii) by either the Company or a Creditor (as to itself but no other Creditor)
upon written notice to the other, if the Peekay Conversion Date shall not have
taken place by 6:30 p.m. Pacific time on February 15, 2016; provided, that the
right to terminate this Agreement under this Section 9(b)(i) (A) shall not be
available to any person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Peekay
Conversion Date to occur on or before such time and (B) shall not be available
to a Christals Creditor after the Peekay Conversion Date has occurred.



 



 7

 

  

Upon a termination in accordance with this Section 9(b), the Company and
terminating Creditor(s) shall not have any further obligation or liability
(including as arising from such termination) to the other and no Creditor will
have any liability to any other Creditor under this Agreement.

 

(c) Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.

 

(d) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person, except as otherwise set forth in Section 6 of this Agreement.

 

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. A facsimile or PDF copy of this Agreement
shall be deemed an original.

 

(f) Headings. The headings used in this Agreement are for convenience of
reference only and shall not be deemed to limit, characterize or in any way
affect the interpretation of any provision of this Agreement.

 

(g) Modification and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Creditor(s)
holding a majority of the outstanding Debt. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

(h) Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

(i) Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.

 

(j) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.



 



 8

 

  

(k) Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.

 

(l) Notices. All notices or other communications required or permitted by this
Agreement shall be writing and shall be deemed to have been duly received:

 

(i) if given by facsimile or electronic version, when transmitted and the
appropriate telephonic or electronic confirmation received if transmitted on a
business day and during normal business hours of the recipient, and otherwise on
the next business day following transmission;

 

(ii) if given by certified or registered mail, return receipt requested, postage
prepaid, three business days after being deposited in the U.S. mails; and

 

(iii) if given by courier or other means, when received or personally delivered,
and, in any such case, addressed as indicated on the signature page hereto, or
to such other addresses as may be specified by any such party to the other party
pursuant to notice given by such party in accordance with the provisions of this
Section.

 

[Signature Pages to Follow]



 



 9

 

 

COMPANY SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement as of the date first above written.

 

 



COMPANY:

 

Peekay Boutiques, Inc.   

 

 

 

 

By:

/s/ Lisa Berman

 

Name: 

Lisa Berman

 

Title: 

Chief Executive Officer

 



 

Address:

Peekay Boutiques, Inc.

901 West Main Street

Auburn, WA 98001

Facsimile: 855 615-9299

Attention: Chief Financial Officer



 



 10

 

 

CREDITOR SIGNATURE PAGE

 

IN WITNESS WHEREOF, the undersigned Creditor has executed this Agreement as of
the date first above written.

 

CREDITOR:

 



Signature block for individuals:  

 

 

 

 

 

 

Printed Name of Individual

 

 

 

 

 

 

 

 

 

 

Signature of Individual 

 

 

 

 

 

 

Signature block for entities: 

 

 

Gary A. Zebrowski Living Trust

 

 

 

 

Printed Name of Entity 

 

 

 

 

 

 

 

 

By: 

/s/ Gary A. Zebrowski

 

 

 

Name:

Gary A. Zebrowski 

 

 

 

Title:

Trustee

 



 





Address: 

[Redacted]

 

 

Number and Street (no p.o. boxes)

 

 

 

 

 

[Redacted]

 

 

City, State and Zip Code 

 

 

Telephone: ( _________________ ) [Redacted]         

Fax (if any) ( _________________ ) ____________

 

Email address: [Redacted]                                                 

 

Social Security Number (or, if entity, Employer Identification Number (EIN)):
[Redacted]

 



 11

 

 

CREDITOR SIGNATURE PAGE

 

IN WITNESS WHEREOF, the undersigned Creditor has executed this Agreement as of
the date first above written.

 

CREDITOR:

 



Signature block for individuals:  

 

 

Ross Jackson

 

 

 

Printed Name of Individual

 

 

 

 

 

 

/s/ Ross Jackson

 

 

 

 

Signature of Individual 

 

 

 

 

 

 

Signature block for entities: 

 

 

 

 

 

 

 

Printed Name of Entity 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Name: 

 

 

 

 

Title:

 

 





Address: 

[Redacted]

 

 

Number and Street (no p.o. boxes)

 

 

 

 

 

[Redacted]

 

 

City, State and Zip Code 

 

 

Telephone: ( _________________ ) [Redacted]         

Fax (if any) ( _________________ ) [Redacted]         

Email address: [Redacted]                                                 
 

Social Security Number (or, if entity, Employer Identification Number (EIN)):
[Redacted] 





 

 12

 



 

CREDITOR SIGNATURE PAGE

 

IN WITNESS WHEREOF, the undersigned Creditor has executed this Agreement as of
the date first above written.

 

CREDITOR:

 



Signature block for individuals:  

 

 

Kris Butt

 

 

 

Printed Name of Individual

 

 

 

 

 

 

/s/ Kris Butt

 

 

 

 

Signature of Individual 

 

 

 

 

 

 

Signature block for entities: 

 

 

 

 

 

 

 

Printed Name of Entity 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Name: 

 

 

 

 

Title: 

 



 





Address: 

[Redacted]

 

 

Number and Street (no p.o. boxes)

 

 

 

 

 

[Redacted]

 

 

City, State and Zip Code 

 

 



Telephone: ( _________________ ) [Redacted]         




Fax (if any) ( _________________ ) ____________

Email address: [Redacted]                                                 

 

Social Security Number (or, if entity, Employer Identification Number
(EIN)): [Redacted]

 



 13

 

 

CREDITOR SIGNATURE PAGE

 

IN WITNESS WHEREOF, the undersigned Creditor has executed this Agreement as of
the date first above written.

 

CREDITOR:

 



Signature block for individuals:  

 

 

Brian Barnett

 

 

 

Printed Name of Individual

 

 

 

 

 

 

/s/ Brian Barnett

 

 

 

 

Signature of Individual 

 

 

 

 

 

 

Signature block for entities: 

 

 

 

 

 

 

 

Printed Name of Entity 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Name: 

 

 

 

 

Title: 

 



 





Address: 

[Redacted]

 

 

Number and Street (no p.o. boxes)

 

 

 

 

 

[Redacted]

 

 

City, State and Zip Code 

 

 



Telephone: ( _________________ ) [Redacted]          

Fax (if any) ( _________________ ) ____________

Email address: [Redacted]                                                 
 



Social Security Number (or, if entity, Employer Identification Number (EIN)):
[Redacted]

 

 14

 

 

CREDITOR SIGNATURE PAGE

 

IN WITNESS WHEREOF, the undersigned Creditor has executed this Agreement as of
the date first above written.

  



CREDITOR:

 



Signature block for individuals:  

 

 

Rick Barnett

 

 

 

Printed Name of Individual

 

 

 

 

 

 

/s/ Rick Barnett

 

 

 

 

Signature of Individual 

 

 

 

 

 

 

Signature block for entities: 

 

 

 

 

 

 

 

Printed Name of Entity 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Name: 

 

 

 

 

Title:

 

 





Address: 

[Redacted]

 

 

Number and Street (no p.o. boxes)

 

 

 

 

 

[Redacted]

 

 

City, State and Zip Code 

 

 

Telephone: ( _________________ ) [Redacted]          

Fax (if any) ( _________________ ) ____________

Email address: [Redacted]                                                 
 

Social Security Number (or, if entity, Employer Identification Number (EIN)):
[Redacted]
 











 15

 



 

Exhibit A - Schedule of Creditors

 



 

 

 

As of October 31, 2015

Noteholder

 

Principal and
PIK Interest

 

 

Shares to be
Issued

 

 

Accrued
Interest

 

 

Per Diem
Interest 1

 

Gary Zebrowski Living Trust

 

$2,178,124.21

 

 

 

 

 

$21,781.24

 

 

$726.04

 

Gary Zebrowski Living Trust

 

 

213,310.44

 

 

 

298,930

 

 

 

2,133.10

 

 

 

71.10

 

Ross Jackson

 

 

2,178,124.21

 

 

 

 

 

 

 

21,781.24

 

 

 

726.04

 

Ross Jackson

 

 

213,310.44

 

 

 

298,930

 

 

 

2,133.10

 

 

 

71.10

 

Christals Notes

 

 

4,782,869.30

 

 

 

597,860

 

 

 

47,828.68

 

 

 

1,594.28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kris Butt

 

 

2,934,085.54

 

 

 

 

 

 

 

44,011.28

 

 

 

733.52

 

Kris Butt

 

 

1,685,303.39

 

 

 

577,424

 

 

 

33,706.07

 

 

 

561.77

 

Brian Barnett

 

 

1,953,567.58

 

 

 

 

 

 

 

29,303.51

 

 

 

488.39

 

Brian Barnett

 

 

1,122,105.69

 

 

 

384,460

 

 

 

22,442.11

 

 

 

374.04

 

Rick Barnett

 

 

1,953,567.58

 

 

 

 

 

 

 

29,303.51

 

 

 

488.39

 

Rick Barnett

 

 

1,122,105.69

 

 

 

384,460

 

 

 

22,442.11

 

 

 

374.04

 

Peekay Notes

 

 

10,770,735.47

 

 

 

1,346,344

 

 

 

181,208.59

 

 

 

3,020.15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$15,553,604.77

 

 

 

1,944,204

 

 

$229,037.27

 

 

$4,614.43

 



 

1 The amount of per diem interest changes on December 1 for the Peekay Notes and
January 1 for the Christals notes.

 



 16

 

 

EXHIBIT B

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

PART I—FOR INDIVIDUALS ONLY

 

I am an Accredited Investor (as defined in Rule 501 of Regulation D promulgated
under the Securities Act) because I certify that (check all appropriate
descriptions that apply):

 

(a) ____________ I am a natural person whose individual net worth, or joint net
worth with my spouse, exceeds $1,000,000. For purposes of this item, "net worth"
means the excess of total assets at fair market value (including personal and
real property, but excluding the estimated fair market value of a person's
primary home) over total liabilities. Total liabilities excludes any mortgage on
the primary home in an amount of up to the home's estimated fair market value as
long as the mortgage was incurred more than 60 days before the Shares are
purchased, but includes (i) any mortgage amount in excess of the home's fair
market value and (ii) any mortgage amount that was borrowed during the 60-day
period before the closing date for the sale of Shares for the purpose of
investing in the Shares.

 

(b) ____________ I am a natural person who had individual income exceeding
$200,000 in each of the last two calendar years and I have a reasonable
expectation of reaching the same income level in the current calendar year. [For
purposes of this item, "income" means annual adjusted gross income, as reported
for federal income tax purposes, plus (i) the amount of any tax-exempt

 

interest income received; (ii) the amount of losses claimed as a limited partner
in a limited partnership; (iii) any deduction claimed for depletion; (iv)
amounts contributed to an IRA or Keogh retirement plan; (v) alimony paid; and
(vi) any gains excluded from the calculation of adjusted gross income pursuant
to the provisions of Section 1202 of the Internal Revenue Code of 1986, as
amended.]

 

(c) ____________ I am a natural person who had joint income with my spouse
exceeding $300,000 in each of the last two calendar years and I have a
reasonable expectation of reaching the same income level in the current calendar
year, as defined above.

 

(d) ____________ I am a director, executive officer or general partner of the
Company, or a director, executive officer or general partner of a general
partner of the Company. (For purposes of this item, executive officer means the
president; any vice president in charge of a principal business unit, division
or function, such as sales, administration or finance; or any other person or
persons who perform(s) similar policymaking functions for the Issuer.)



 



 17

 

  

PART II—CREDITORS WHO ARE NOT INDIVIDUALS

 

Please check the appropriate description which applies to you.

 

(a) ____________ A bank, as defined in Section 3(a)(2) of the Securities Act or
any savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or a fiduciary
capacity.

 

(b) ____________ A broker or dealer registered under Section 15 of the
Securities Exchange Act of 1934, as amended.

 

(c) ____________ An insurance company, as defined in Section 2(13) of the
Securities Act.

 

(d) ____________ An investment company registered under the Investment Company
Act of 1940 or a business development company, as defined in Section 2(a)(48) of
that act.

 

(e) ____________ A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

(f) ____________ A plan established and maintained by a state, its political
subdivisions or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if the plan has total assets in
excess of $5 million.

 

(g) ____________ An employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, if the investment decision is
being made by a plan fiduciary, as defined in Section 3(21) of such act, and the
plan fiduciary is either a bank, an insurance company, or a registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5 million.

 

(h) ____________ A private business development company, as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 

(i) ____________ A corporation, Massachusetts or similar business trust, or
partnership, or an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, that was not formed for the specific purpose
of acquiring the Shares, and that has total assets in excess of $5 million.

 

(j) _____________ A trust with total assets in excess of $5 million not formed
for the specific purpose of acquiring the Shares, whose purchase is directed by
a sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act.

 

(k) _____________ An entity in which all of the equity owners are accredited
investors and meet the criteria listed in Part I this Questionnaire.

 

If you checked (k), please complete the following part of this question:

 

(1) List all equity owners:

 

(2) What is the type of entity?

 

(3) Have each equity owner respond individually to Part I of this Questionnaire.



 



 18

 

 

EXHIBIT C

 

REGISTRATION RIGHTS

 

1. Registration Rights.

 

1.1 Definitions. Capitalized terms used, but not otherwise defined, in this
Exhibit C have the meanings ascribed to them in the Debt Conversion Agreement
(the "Debt Conversion Agreement") to which this Exhibit C forms a part.
Furthermore, for purposes of this Section 1:

 

(a) Demand Notice. The term "Demand Notice" means a written notice executed by
the Requisite Holders.

 

(b) Effective Date. The term "Effective Date" means with respect to any
Registration Statement the earlier of (i) the one hundred fiftieth (150th) day
following the Filing Date if there is an SEC review or (ii) the date which is
within three Business Days after the date on which the SEC informs the Company
(x) the SEC will not review a Registration Statement or (y) the Company may
request the acceleration of the Effective Date of a Registration Statement and
the Company makes such request; provided, that, if the Effective Date falls on a
Saturday, Sunday or any other day which shall be a legal holiday or a day on
which the SEC is authorized or required by law or other government actions to
close, the Effective Date shall be the following Business Day.

 

(c) Filing Date. The term "Filing Date" means the sixtieth (60th) day following
the date of delivery of a Demand Notice or such later date as specified in the
Demand Notice or agreed to by the Requisite Holders; provided, that, if the
Filing Date falls on a Saturday, Sunday or any other day which shall be a legal
holiday or a day on which the SEC is authorized or required by law or other
government actions to close, the Filing Date shall be the following Business
Day.

 

(d) Holder. For purposes of this Section 1 and Section 2 hereof, the term
"Holder" or "Holders" means any person or persons owning of record Registrable
Securities (as defined in subsection 1(e) below) or any assignee of record of
such Registrable Securities to whom rights under this Section 1 have been duly
assigned in accordance with this Exhibit C; provided, however, that for purposes
of this Exhibit C, a record holder of securities convertible into such
Registrable Securities shall be deemed to be the Holder of such Registrable
Securities.

 

(e) Registration. The terms "register," "registered," and "registration" refer
to a registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of Effective
of such registration statement.

 

(f) Registrable Securities. The term "Registrable Securities" means: (i) any and
all shares of common stock of the Company ("Shares") acquired by the Creditors
upon conversion of the Debt pursuant to the Debt Conversion Agreement and (ii)
any Shares issued as (or issuable upon the conversion or exercise of any
warrant, right or other security which is issued as) a dividend or other
distribution with respect to, in exchange for or in replacement of, all such
Shares described in clause (i) of this subsection (f).

 



 19

 



  

(g) Requisite Holders. The term "Requisite Holders" means, as of any date of
determination, Holders owning a majority of the issued and outstanding
Registrable Securities.

 

(h) Rule 415. The term "Rule 415" means Rule 415 promulgated by the SEC pursuant
to the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the SEC having substantially the
same effect as such Rule.

 

(i) Securities Act. The term "Securities Act" means the Securities Act of 1933,
as amended.

 

(j) SEC. The term "SEC" means the United States Securities and Exchange
Commission.

 

1.2 Mandatory Registration.

 

(a) Registration. If a Demand Notice is delivered by the Requisite Holders, then
on or prior to the Filing Date, the Company, or any successor in interest of the
Company, shall use its commercially reasonable efforts to prepare and file with
the SEC a "resale" Registration Statement providing for the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415; provided, however, that the Requisite Holders may not deliver a
Demand Notice until the expiration of the lock up period contemplated by Exhibit
D to the Debt Conversion Agreement. Such Registration Statement shall be on Form
S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3 in which case such registration shall be on
another appropriate form in accordance herewith and the Securities Act and the
rules promulgated thereunder). The Company shall use its commercially reasonable
efforts to cause such Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event prior to the Effective Date, and to keep such Registration Statement
continuously effective under the Securities Act until such date as is the
earlier of (x) the date when all Registrable Securities covered by such
Registration Statement have been sold or (y) the date on which the Registrable
Securities may be sold without any restriction pursuant to Rule 144 of the
Securities Act as determined by the counsel to the Company pursuant to a written
opinion letter, addressed to the Company's transfer agent to such effect (the
"Effective Period"). The Company shall request that the effective time of any
such Registration Statement be no later than 5:00 p.m. Eastern Time on the
effective date.

 

(b) In the event that the Company is unable to register for resale under Rule
415 all of the Registrable Securities on the Registration Statement that it has
agreed to file pursuant to the first sentence of Section 1.2(a) due to limits
imposed by the SEC's interpretation of Rule 415, the Company will file a
Registration Statement under the Securities Act with the SEC covering the resale
by the Holders of such lesser amount of the Registrable Securities as the
Company is able to register pursuant to the SEC's interpretation of Rule 415 of
Regulation C under the Securities Act and use its commercially reasonable
efforts to have such Registration Statement become effective as promptly as
possible and, when permitted to do so by the SEC, to file subsequent
registration statement(s) under the Securities Act with the SEC covering the
resale of any Registrable Securities that were omitted from previous
registration statement(s) and use its commercially reasonable efforts to have
such registration declared effective as promptly as possible. In furtherance of
the Company's obligations set forth in the preceding sentence, the parties
hereby agree that in the event that any Holder shall deliver to the Company a
written notice at any time after the later of (x) the date which is six months
after the Effective Date of the latest Registration Statement that was filed
pursuant to Section 1.2(a) or 1.2(b) hereof, as applicable, or (y) the date on
which all Registrable Securities registered on all of the prior Registration
Statements filed pursuant to Section 1.2(a) and 1.2(b) hereof are sold, that the
Company shall file, within 60 days following the date of receipt of such written
notice, an additional Registration Statement registering any Registrable
Securities that were omitted from the initial Registration Statement.



 



 20

 

  

(c) Expenses. All expenses incurred in connection with a registration pursuant
to this Section 1.2, including without limitation all registration and
qualification fees, printers' and accounting fees, and fees and disbursements of
counsel for the Company (but excluding underwriters' discounts and commissions
and fees of counsel to the Holders), shall be borne by the Company. Each Holder
participating in a registration pursuant to this Section 1.2 shall bear such
Holder's proportionate share (based on the total number of shares sold in such
registration other than for the account of the Company) of all discounts,
commissions or other amounts payable to underwriters or brokers in connection
with such offering and of any counsel for the selling Holder(s). Notwithstanding
the foregoing, the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to this Section 1.2 if the registration
request is subsequently withdrawn at the request of the Holders of a majority of
the Registrable Securities to be registered.

 

1.3 Piggyback Registrations. The Company shall notify all Holders of Registrable
Securities in writing at least thirty (30) calendar days prior to filing any
registration statement under the Securities Act for purposes of effecting a
public offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding registration statements relating to (i) any employee
benefit plan or (ii) a corporate reorganization, merger or acquisition) and will
afford each such Holder an opportunity to include in such registration statement
all or any part of the Registrable Securities then held by such Holder. Each
Holder desiring to include in any such registration statement all or any part of
the Registrable Securities held by such Holder shall, within twenty
(20) calendar days after receipt of the above-described notice from the Company,
so notify the Company in writing, and in such notice shall inform the Company of
the number of Registrable Securities such Holder wishes to include in such
registration statement. If a Holder decides not to include all of its
Registrable Securities in any registration statement thereafter filed by the
Company, such Holder shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.

 

(a) Underwriting. If a registration statement under which the Company gives
notice under this Section 1.3 is for an underwritten offering, then the Company
shall so advise the Holders of Registrable Securities. In such event, the right
of any such Holder's Registrable Securities to be included in a registration
pursuant to this Section 1.3 shall be conditioned upon such Holder's
participation in such underwriting and the inclusion of such Holder's
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their Registrable Securities through such
underwriting shall enter into an underwriting agreement in customary form with
the managing underwriter or underwriter(s) selected by the Company for such
underwriting. Notwithstanding any other provision of this Exhibit C, if the
managing underwriter(s) determine(s) in good faith that marketing factors
require a limitation of the number of shares to be underwritten, then the
managing underwriter(s) may exclude shares (including Registrable Securities)
from the registration and the underwriting, and the number of shares that may be
included in the registration and the underwriting shall be allocated, first, to
the Company, and second, to each of the Holders requesting inclusion of their
Registrable Securities in such registration statement on a pro rata basis based
on the total number of Registrable Securities then held by each such Holder. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw therefrom by written notice to the Company and the
underwriter, delivered at least ten (10) business days prior to the effective
date of the registration statement. Any Registrable Securities excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration.

 

(b) Expenses. All expenses incurred in connection with a registration pursuant
to this Section 1.3 (excluding underwriters' and brokers' discounts and
commissions and any fees or disbursements of counsel for the selling Holder(s)),
including, without limitation all governmental registration and qualification
fees, printers' and accounting fees, and fees and disbursements of counsel for
the Company shall be borne by the Company.

 



 21

 



 

1.4 Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities under this Exhibit C, the Company shall, as
expeditiously as reasonably possible:

 

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective, and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective until the later of (i) one hundred eighty (180)
days after the effective date of the registration statement, or (ii) the earlier
of (A) the date all securities covered by the registration statement have been
sold, and (B) the date that all securities covered by the registration statement
that have not been sold could be sold to the public without registration in
compliance with rule 144 of the Securities Act;

 

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;

 

(c) furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by them that are
included in such registration;

 

(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities
laws of such jurisdictions as shall be reasonably requested by the Holders,
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such jurisdictions;

 

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering (it being understood and agreed
that, as a condition to the Company's obligations under this clause (e), each
Holder participating in such underwriting shall also enter into and perform its
obligations under such an agreement);

 

(f) make commercially reasonable efforts to notify (on the same business day)
each Holder of Registrable Securities covered by such registration statement at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing, and the Company will
use reasonable efforts to amend or supplement such prospectus in order to cause
such prospectus not to include any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;



 



 22

 

  

(g) furnish, at the request of any Holder requesting registration of Registrable
Securities, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters,
or, if such securities are not being sold through underwriters, on the date that
the registration statement with respect to such securities becomes effective,
(i) an opinion, dated as of such date, of the counsel representing the Company
for the purposes of such registration, in form and substance as is customarily
given to underwriters in an underwritten public offering and reasonably
satisfactory to a majority in interest of the Holders requesting registration,
addressed to the underwriters, if any, and to the Holders requesting
registration of Registrable Securities and (ii) a "comfort" letter dated as of
such date, from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering and reasonably
satisfactory to a majority in interest of the Holders requesting registration,
addressed to the underwriters, if any, and to the Holders requesting
registration of Registrable Securities; and

 

(h) the Company may require each selling Holder to furnish to the Company
information regarding such Holder and the distribution of such Registrable
Securities as is required by law to be disclosed in any Registration Statement,
Prospectus, or any amendment or supplement thereto, and the Company may exclude
from such registration the Registrable Securities of any such Holder who
unreasonably fails to furnish such information within a reasonable time after
receiving such request.

 

1.5 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to Sections 1.2 or 1.3 hereof that the
selling Holders shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them and the intended method of
disposition of such securities as shall be reasonably required to timely effect
the registration of their Registrable Securities.

 

1.6 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 1.

 

1.7 Indemnification. In the event any Registrable Securities are included in a
registration statement under Sections 1.2 or 1.3 hereof:

 

(a) By the Company. Except as prohibited by law, the Company will indemnify and
hold harmless each Holder, the partners, officers and directors of each Holder,
any underwriter (as defined in the Securities Act) for such Holder and each
person, if any, who controls such Holder or underwriter within the meaning of
the Securities Act or the Securities Exchange Act of 1934, as amended, (the
"Exchange Act"), against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under the Securities Act, the Exchange
Act or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively a
"Violation"):

 

(i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;



 



 23

 

  

(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or

 

(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any federal or state securities law or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any federal or state
securities law in connection with the offering covered by such registration
statement; and the Company will reimburse each such Holder, partner, officer or
director, underwriter or controlling person for any legal or other expenses
reasonably incurred by them in connection with defending any such loss, claim,
damage, liability or action; provided, however, that the indemnity agreement
contained in this subsection 1.7(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, partner, officer, director, underwriter
or controlling person of such Holder.

 

(b) By Selling Holders. Each selling Holder will indemnify and hold harmless the
Company, each of its directors, each of its officers who have signed the
registration statement, each person, if any, who controls the Company within the
meaning of the Securities Act, any underwriter and any other Holder selling
securities under such registration statement or any of such other Holder's
partners, directors or officers or any person who controls such Holder within
the meaning of the Securities Act or the Exchange Act, against any losses,
claims, damages or liabilities (joint or several) to which the Company or any
such director, officer, controlling person, underwriter or other such Holder,
partner or director, officer or controlling person of such other Holder may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Holder under an
instrument duly executed by such Holder and stated to be expressly for use in
connection with such registration; and each such Holder will reimburse any legal
or other expenses reasonably incurred by the Company or any such director,
officer, controlling person, underwriter or other Holder, partner, officer,
director or controlling person of such other Holder in connection with defending
any such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this subsection 1.7(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Holder, which consent
shall not be unreasonably withheld; and provided further, that the total amounts
payable in indemnity by a Holder under this Section 1.7(b) in respect of any
Violation shall not exceed the net proceeds received by such Holder in the
registered offering out of which such Violation arises.

 

(c) Notice. Promptly after receipt by an indemnified party under this Section
1.7 of notice of the commencement of any action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 1.7, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential conflict of interests between such indemnified party and any other
party represented by such counsel in such proceeding. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 1.7.

 



 24

 



  

(d) Contribution. If the indemnification provided for in this Section 1.7 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any losses, claims, damages or liabilities referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the Violation(s) that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Holder hereunder exceed the net proceeds from the offering received by such
Holder.

 

(e) Survival. The obligations of the Company and Holders under this Section 1.7
shall survive the completion of any offering of Registrable Securities in a
registration statement, and otherwise.

 

1.8 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the SEC which may at any time permit the sale of the
Registrable Securities to the public without registration, after such time as a
public market exists for the Shares, the Company agrees to use its commercially
reasonable efforts to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the
effective date of the first registration under the Securities Act filed by the
Company for an offering of its securities to the general public;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act (at any
time after it has become subject to such reporting requirements); and

 

(c) as long as a Holder owns any Registrable Securities, to furnish to the
Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 (at any time after
ninety (90) days after the effective date of the first registration statement
filed by the Company for an offering of its securities to the general public),
and of the Securities Act and the Exchange Act (at any time after it has become
subject to the reporting requirements of the Exchange Act), a copy of the most
recent periodic report of the Company and such other reports and documents of
the Company as a Holder may reasonably request in availing itself of any rule or
regulation of the SEC allowing a Holder to sell any such securities without
registration (at any time after the Company has become subject to the reporting
requirements of the Exchange Act).



  

 

1.9 Termination of the Company's Obligations. The Company shall have no
obligations pursuant to Sections 1.2 or 1.3 with respect to any Registrable
Securities proposed to be sold by a Holder in a registration pursuant to Section
1.2 or 1.3 if all such Registrable Securities proposed to be sold by a Holder
(and its affiliates) may be sold without limitation or registration under the
Securities Act pursuant to Rule 144.

   

2. General Provisions.

 

2.1 Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered, deposited in the international air mail postage prepaid,
or sent by facsimile or e-mail when receipt is electronically confirmed (i) if
to a Holder, as set forth on the Holder's signature page to the Debt Conversion
Agreement, and (ii) if to the Company, to the address set forth below on the
Company signature page to the Debt Conversion Agreement. Any party hereto (and
such party's permitted assigns) may by notice so given change its address for
future notices hereunder. Notice shall be deemed conclusively given when
personally delivered or sent in the manner set forth above.



 



 25

 

  

2.2 Entire Agreement. This Exhibit C constitutes and contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes any and all prior negotiations, correspondence,
agreements, understandings, duties or obligations between the parties respecting
the subject matter hereof.

 

2.3 Governing Law. This Exhibit C shall be governed by and construed exclusively
in accordance with the internal laws of the State of Washington, excluding that
body of law relating to conflict of laws and choice of law that would result in
the application of the substantive law of another jurisdiction.

 

2.4 Severability. If one or more provisions of this Exhibit C are held to be
unenforceable under applicable law, then such provision(s) shall be excluded
from this Exhibit C and the balance of this Exhibit C shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.

 

2.5 Third Parties. Nothing in this Exhibit C, express or implied, is intended to
confer upon any person, other than the parties hereto and their successors and
assigns, any rights or remedies under or by reason of this Exhibit C.

 

2.6 Successors and Assigns. The provisions of this Exhibit C shall inure to the
benefit of, and shall be binding upon, the successors and permitted assigns of
the parties hereto.

 

2.7 Captions. The captions to sections of this Exhibit C have been inserted for
identification and reference purposes only and shall not be used to construe or
interpret this Exhibit C.

 

2.8 Counterparts. This Exhibit C may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

2.9 Costs and Attorneys' Fees. In the event that any action, suit or other
proceeding is instituted concerning or arising out of this Exhibit C or any
transaction contemplated hereunder, the prevailing party shall recover all of
such party's costs and attorneys' fees incurred in each such action, suit or
other proceeding, including any and all appeals or petitions therefrom.



 

 

2.10 Adjustments for Stock Splits and Certain Other Changes. Wherever in this
Exhibit C there is a reference to a specific number of Shares of the Company,
then, upon the occurrence of any subdivision, combination or stock dividend of
such class or series of stock, the specific number of shares so referenced in
this Exhibit C shall automatically be proportionally adjusted to reflect the
affect on the outstanding shares of such class or series of stock by such
subdivision, combination or stock dividend.

 

2.11 Aggregation of Stock. All shares deemed to be "beneficially owned" (as such
term is defined under Rule 13d-3 of the Securities Exchange Act of 1934, as
amended) by any entity or person, shall be aggregated together for the purpose
of determining the availability of any rights under this Exhibit C.

 

2.14 Amendment of Rights. Any provision of this Exhibit C may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively) only with the written consent of the
Company and the Requisite Holders. Any amendment or waiver effected in
accordance with this Section 2.14 shall be binding upon each Holder, each
permitted successor or assignee of such Holder and the Company.



 



 26

 

 

EXHIBIT D

 

Form of Lock-Up Agreement

 

_____________, 2015

 

Lake Street Capital Markets, LLC 

225 South Sixth Street, Suite 2050 

Minneapolis, Minnesota 55402

 

Ladies and Gentlemen:

 

As an inducement to the underwriters to execute a purchase agreement (the
"Purchase Agreement") providing for a public offering (the "Offering") of common
stock (the "Common Stock") of Peekay Boutiques, Inc., a Nevada corporationand
any successor (by merger or otherwise) thereto (the "Company"), the undersigned
hereby agrees that without, in each case, the prior written consent of Lake
Street Capital Markets, LLC ("Lake Street") during the period specified in the
second succeeding paragraph (the "Lock-Up Period"), the undersigned will not
(1) offer, pledge, announce the intention to sell, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, make any short sale or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into, exercisable or exchangeable for or that
represent the right to receive Common Stock (including without limitation,
Common Stock which may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the Securities and Exchange
Commission and securities which may be issued upon exercise of a stock option or
warrant) whether now owned or hereafter acquired (the "Undersigned's
Securities") or (2) enter into any swap or other agreement that transfers, in
whole or in part, any of the economic consequences of ownership of the
Undersigned's Securities, whether any such transaction described in clause (1)
or (2) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The foregoing restriction is expressly agreed
to preclude the undersigned from engaging in any hedging or other transaction
which is designed to or which reasonably could be expected to lead to or result
in a sale or disposition of the Undersigned's Securities even if such securities
would be disposed of by someone other than the undersigned. Such prohibited
hedging or other transactions would include without limitation any short sale or
any purchase, sale or grant of any right (including without limitation any put
or call option) with respect to any of the Undersigned's Securities or with
respect to any security that includes, relates to, or derives any significant
part of its value from such securities.

 

In addition, the undersigned agrees that, without the prior written consent of
Lake Street,it will not, during the Lock-Up Period, make any demand for or
exercise any right with respect to, the registration of any Common Stock or any
security convertible into or exercisable or exchangeable for Common Stock.

 

The initial Lock-Up Period will commence on the date of this Agreement and
continue and include the date 180 days after the date of the final prospectus
used to sell Common Stock in the Offering pursuant to the Purchase Agreement;
provided, however, that if (1) during the last 17 days of the initial Lock-Up
Period, the Company releases earnings results or material news or a material
event relating to the Company occurs or (2) prior to the expiration of the
initial Lock-Up Period, the Company announces that it will release earnings
results during the 16-day period beginning on the last day of the initial
Lock-Up Period, then in each case the Lock-Up Period will be extended until the
expiration of the 18-day period beginning on the date of release of the earnings
results or the occurrence of the material news or material event, as applicable,
unless Lake Streetwaives, in writing, such extension.



 



 27

 

 

The undersigned hereby acknowledges and agrees that written notice of any
extension of the Lock-Up Period pursuant to the previous paragraph will be
delivered by the Lake Street to the Company and that any such notice properly
delivered will be deemed to have given to, and received by, the undersigned. The
undersigned further agrees that, prior to engaging in any transaction or taking
any other action that is subject to the terms of this Agreement during the
period from the date of this Agreement to and including the 34th day following
the expiration of the initial Lock-Up Period, it will give notice thereof to the
Company and will not consummate such transaction or take any such action unless
it has received written confirmation from the Company that the Lock-Up Period
(as may have been extended pursuant to the previous paragraph) has expired.

 

Notwithstanding the foregoing, the undersigned may transfer the Undersigned's
Securities:

 



 

(i)

as a bona fide gift or gifts, provided, in each case, that (x) such transfer
shall not involve a disposition for value, (y) the transferee agrees in writing
with the underwriters for the Offering to be bound by the terms of this Lock-Up
Agreement, and (z) no filing by any party under Section 16(a) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), shall be required or
shall be made voluntarily in connection with such transfer;

 

 

 

(ii)

to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned; provided, in each case, that (x) such
transfer shall not involve a disposition for value, (y) the transferee agrees in
writing with the underwriters for the Offering to be bound by the terms of this
Lock-Up Agreement, and (z) no filing by any party under Section 16(a) of the
Exchange Act, shall be required or shall be made voluntarily in connection with
such transfer. For purposes of this Agreement, "immediate family" shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin;

 

 

 

(iii)

to the underwriters pursuant to the Purchase Agreement;

 

 

 

(iv)

in connection with the exercise of any stock options held by the undersigned
that expire during the Lock-Up Period, to the extent necessary to fund the
exercise price of the stock options and any withholding taxes resulting from
such exercise; or

 

 

 

(v)

with the prior written consent of Lake Street.



 

In addition, the foregoing restrictions shall not apply to (i) the exercise of
stock options granted pursuant to the Company's equity incentive plans; provided
that it shall apply to any of the Undersigned's Securities issued upon such
exercise, or (ii) the establishment of any contract, instruction or plan (a
"Plan") that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) under
the Exchange Act; provided that no sales of the Undersigned's Securities shall
be made pursuant to such a Plan prior to the expiration of the Lock-Up Period
(as such may have been extended pursuant to the provisions hereof), and such a
Plan may only be established if no public announcement of the establishment or
existence thereof and no filing with the Securities and Exchange Commission or
other regulatory authority in respect thereof or transactions thereunder or
contemplated thereby, by the undersigned, the Company or any other person, shall
be required, and no such announcement or filing is made voluntarily, by the
undersigned, the Company or any other person, prior to the expiration of the
Lock-Up Period (as such may have been extended pursuant to the provisions
hereof).



 



 28

 

  

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Common Stock if such transfer would constitute a violation or breach of this
Agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement. All authority herein conferred
or agreed to be conferred and any obligations of the undersigned shall be
binding upon the successors, assigns, heirs or personal representatives of the
undersigned.

 

The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if (i) the Company notifies Lake Street that it
does not intend to proceed with the Offering, (ii) the Purchase Agreement does
not become effective, or (iii) if the Purchase Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Common Stock to be sold thereunder.

 

The undersigned understands that the underwriters for the Offering are entering
into the Purchase Agreement and proceeding with the Offering in reliance upon
this Agreement.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Minnesota.

 

 



 

Very truly yours,

 

     

 

 

Printed Name of Holder

 

 

 

 

 

By: 

 

 

 

 

Signature 

 

 

 

 

 

 

 

 

 

 

 

Printed Name of Person Signing 

 

 

 

(and indicate capacity of person signing if signing as

custodian, trustee, or on behalf of an entity) 

 



 

 

 

29

--------------------------------------------------------------------------------



 

